Determination unanimously confirmed, without costs, and petition dismissed. Memorandum: Complainant seeks review, pursuant to section 298 of the Executive Law, of the determination by the State Division of Human Rights, affirmed by the Human Rights Appeal Board, dismissing his complaint which alleged that respondent had unlawfully discriminated against him by terminating him from his employment because of his disability. The division’s field representative conducted an in-depth investigation of the complaint and there is a *966rational basis in the record for the determination of no probable cause (see State Div. of Human Rights v Electro Networks, Div. of Chloride, 65 AD2d 959; State Div. of Human Rights v New York State Drug Abuse Control Comm., 59 AD2d 332; Mayo v Hopeman Lbr. & Mfg. Co., 33 AD2d 310). (Proceeding pursuant to Executive Law, §298.) Present — Dillon, P. J., Simons, Hancock, Jr., Denman and Schnepp, JJ.